Citation Nr: 0531168	
Decision Date: 11/18/05    Archive Date: 11/30/05

DOCKET NO.  94-26 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an increased rating for postoperative 
residuals of degenerative disc disease (DDD) of L5-S1 with 
lumbosacral strain, currently evaluated as 60 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba, Counsel



INTRODUCTION

The veteran served on active duty for training (ACDUTRA) from 
August 1960 to November 1960, and had active service from 
November 1960 to November 1963 and from March 1967 to August 
1968.

The case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Los Angeles, California.  The 
case was subsequently transferred to the VARO in San Diego, 
California.  At present, after remands to the RO in December 
1997 and April 2003, the veteran's case is once again before 
the Board for appellate adjudication. 

The Board notes that the veteran previously perfected the 
issue of entitlement to a total disability rating due to 
individual unemployability by reason of a service-connected 
disability (TDIU), per the April 2003 Board decision/remand.  
However, in a November 2004 rating decision, the RO granted 
the veteran's claim for TDIU.  As such, the only issue that 
remains before the Board is that set forth in the title page 
of this decision.

In this respect, the record includes a March 2005 VA form 21-
4138 (Statement in Support of Claim) which indicates that the 
veteran was seeking an effective date prior to February 2003 
for his grant of TDIU.  Therefore, this matter is referred to 
the RO for appropriate action.

Lastly, the Board notes that the veteran presented testimony 
during appeal hearings at the RO before a hearing officer in 
October 1991, as well as before the undersigned Veterans Law 
Judge (VLJ) in July 1997.  Copies of the hearing transcripts 
issued following the hearings are of record. 




FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
on appeal.

2.  Prior to September 23, 2002, the service-connected 
postoperative residuals of DDD of L5-S1 with lumbosacral 
strain were not characterized by complete bony fixation 
(ankylosis) of the spine at a favorable angle, or at an 
unfavorable angle with marked deformity and involvement of 
the major joints (Marie-Strumpell type) or without the other 
joint involvement (Bechterew type).  The disability was also 
not characterized by unfavorable ankylosis of the lumbar 
spine.   And, the disability was not characterized by 
pronounced disability with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief. 

3.  As of September 23, 2002, the service-connected 
postoperative residuals of DDD of L5-S1 with lumbosacral 
strain have not been characterized by complete bony fixation 
(ankylosis) of the spine at an unfavorable angle with marked 
deformity and involvement of the major joints (Marie-
Strumpell type) or without the other joint involvement 
(Bechterew type).      


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating in 
excess of 40 percent prior to September 23, 2002 for the 
service-connected postoperative residuals of DDD of L5-S1 
with lumbosacral strain have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.321, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5286, 
5289 (as effective prior to September 26, 2003); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (as effective prior to 
September 23, 2002).

2.  The criteria for the assignment of a disability rating in 
excess of 60 percent as of September 23, 2002 for the 
service-connected postoperative residuals of DDD of L5-S1 
with lumbosacral strain have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.321, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5286 (as 
effective prior to September 26, 2003); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (as effective prior to September 23, 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (as effective 
September 23, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issue addressed on appeal.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to an 
increased rating via a June 2002 RO letter, the July 1990 
rating decision and subsequent rating decisions, the April 
1991 statement of the case (SOC), the multiple supplemental 
statements of the case (SSOCs) issued from 1992 to the 
present, and the December 1997 and April 2003 Board 
decisions/remands.  In addition, the June 2002 RO letter, and 
May 2002 and November 2004 SSOCs provided the veteran with 
specific information relevant to the VCAA.  Thus, no further 
notices are required.  See Quartuccio, supra.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available evidence has been obtained, 
including all relevant treatment records and examination 
reports.  Thus, the Board finds that no additional evidence, 
which may aid the veteran's claim or might be pertinent to 
the bases of the claim, has been submitted, identified or 
remains outstanding, and the duty to assist requirement has 
been satisfied.  See Quartuccio, supra.

Furthermore, the Board finds that the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Although the VA notices that were provided to the 
appellant do not contain the "fourth element" per se, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  By the June 2002 RO letter, the July 1990 rating 
decision and subsequent rating decisions, the April 1991 SOC, 
the multiple SSOCs issued from 1992 to the present, and the 
December 1997 and April 2003 Board decisions/remands, VA 
satisfied the fourth element of the notice requirements.  
Therefore, to decide the appeal regarding the veteran's claim 
discussed herein would not be prejudicial error to the 
claimant.  See VAOPGCPREC 7-2004.

The Board acknowledges that, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided (in July 1990), and 
the appellate process was initiated (via the August 1990 
notice of disagreement) prior to the VCAA enactment.  The 
Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication (in the June 2002 RO letter, and the May 
2002 and November 2004 SSOCs), the appellant has not been 
prejudiced thereby.  The content of the notices provided to 
the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the appellant been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

I.  Applicable Law

In this case, in April 1990, the veteran submitted a claim 
for an increased rating for his service-connected 
postoperative residuals of DDD of L5-S1 with lumbosacral 
strain, which at that time were rated as 40 percent disabling 
under Diagnostic Code 5293.  Subsequently, as the veteran's 
claim was denied, he perfected his appeal regarding this 
issue, and in a November 2004 rating, the veteran was granted 
a 60 percent rating for this disability, effective September 
23, 2002, under Diagnostic Code 5243.  At present, as the 
veteran has not expressed satisfaction with the 60 percent 
rating currently assigned to his disability, the Board finds 
the veteran continues to seek an increased rating in excess 
of 60 percent for the service-connected postoperative 
residuals of DDD of L5-S1 with lumbosacral strain.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his  
symptomatology with the criteria set forth in the VA Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2005).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2005).

Moreover, when evaluating musculoskeletal disabilities, the 
VA may, in addition to applying the schedular criteria, 
consider granting a higher rating in cases in which 
additional functional loss due to pain or weakness is 
demonstrated, and pain or weakness on use is not contemplated 
in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

With respect to the applicable law, effective September 23, 
2002, VA revised the criteria for diagnosing and evaluating 
intervertebral disc syndrome.  67 Fed. Reg. 54,345 (Aug. 22, 
2002).  Effective September 26, 2003, VA revised the criteria 
for evaluating general diseases and injuries of the spine.  
68 Fed. Reg. 51,454 (Aug. 27, 2003).  At that time, VA also 
reiterated the changes to Diagnostic Code 5293 (now 
reclassified as Diagnostic Code 5243) for intervertebral disc 
syndrome.

Where the law or regulation changes after a claim has been 
filed, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant applies.  However, where compensation is awarded or 
increased pursuant to any Act or administrative issue, the 
effective date of such an award or increase shall not be 
earlier than the effective date of the Act or administrative 
issue.  See 38 U.S.C.A. § 5110(g) (West 2002).  In addition, 
the General Counsel of VA has held that if the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
2002) can be no earlier than the effective date of that 
change.  See VAOPGCPREC 3-2000 (2000).  

In this respect, prior to September 23, 2002, under 
Diagnostic Code 5293, a noncompensable evaluation was 
contemplated for postoperative, cured intervertebral disc 
syndrome.  Upon a showing of mild symptoms, a 10 percent 
evaluation was warranted, and a 20 percent evaluation was 
assigned for moderate, recurring attacks of intervertebral 
disc syndrome.  A 40 percent rating was contemplated for 
severe, recurrent attacks with intermittent relief.  In 
addition, a 60 percent evaluation, the highest rating 
available for intervertebral disc syndrome under Diagnostic 
Code 5293, was assigned for pronounced disability with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (as effective 
prior to September 23, 2002).

Under the criteria in effect prior to September 26, 2003, 
ankylosis of the lumbar spine warranted a 40 percent 
evaluation if it was favorable, and a 50 percent evaluation 
was warranted if it was unfavorable.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5289 (as effective prior to September 26, 
2003).  And, under Diagnostic Code 5286, a 60 percent rating 
was assigned for complete bony fixation (ankylosis) of the 
spine at a favorable angle.  A 100 percent rating was 
assigned for complete bony fixation (ankylosis) of the spine 
at an unfavorable angle with marked deformity and involvement 
of the major joints (Marie-Strumpell type) or without the 
other joint involvement (Bechterew type).  See 38 C.F.R. § 
4.71a, Diagnostic Code 5286 (as effective prior to September 
26, 2003).  

The Board notes that, under the new criteria for 
intervertebral disc syndrome (IDS), under Diagnostic Code 
5243, which can only be applied as effective September 23, 
2002, the highest rating assignable is 60 percent.  And, the 
veteran is currently assigned a 60 percent disability rating 
effective September 23, 2002.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (as effective September 23, 2002).  
Similarly, as discussed above, 60 percent is the maximum 
rating assignable under the old criteria for IDS, under 
Diagnostic Code 5293 (as effective prior to September 23, 
2002), which can be applied both prior to and as of the date 
of the change in the law.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (as effective prior to September 23, 2002).

II.  Evidence.

The evidence includes treatment records from various private 
health care providers, and various VA Medical Centers 
(VAMCs), including the Dallas, Long Beach, Loma Linda, and 
Palo Alto VAMCs, dated from the early 1980s to the present.  
These records describe the treatment the veteran has received 
over time for various health problems, including but not 
limited to, low back and cervical spine problems, diabetes, 
and heart, kidney and gastrointestinal problems.

In addition, copious medical records received from the Social 
Security Administration (SSA) describe the treatment the 
veteran has received over time for various health problems.  
These records note the veteran became disabled for SSA 
purposes in May 1989 and that his primary and secondary 
diagnoses were major depression and hypertension, 
respectively.

A February 1997 VA spine examination report describes the 
veteran complained of chronic low back pain with right lower 
extremity radiculopathy.  There was no evidence of any 
postural abnormality, fixed deformity or scoliosis.  The 
veteran had normal kyphosis of the thoracic spine and normal 
lordosis of the lumbar spine.  The musculature of the 
thoracic and lumbar spine was non-tender.  The range of 
motion of the lumbar spine was limited to 40 degrees of 
forward flexion, 10 degrees of backward extension, 20 degrees 
of left and right lateral flexion, and 20 degrees of left and 
right rotation.  The veteran also presented evidence of 
moderate objective pain with range of motion, although his 
effort was questionable since the veteran complained of pain 
even when he was not moving.  He had upper and lower 
extremities with 5/5 muscle strength throughout all muscle 
groups, and had intact sensation.  Upon x-ray examination, 
the veteran's lumbar spine presented narrowing of the L5-S1 
disk space with associated degenerative osteoarthritic 
changes.  The veteran was diagnosed with moderate to severe 
degenerative disc disease (DDD) of the L5-S1 lumbar disk 
space, and mild to moderate degenerative osteoarthritis of 
the lumbar spine with moderate mechanical low back pain. 

An August 1999 VA examination report shows back and lower 
extremities without scoliosis and normal extremity alignment, 
weight-bearing gait walking on toes and heels with some 
difficulty, and low back pain.  A partial squat was performed 
limited by back pain, arising with some difficulty from the 
sitting and supine positions.  There was no evidence of 
muscle spasm, swelling or masses, but there was diffused 
tenderness in the paraspinal muscles of the lumbar spine 
area.  Superficial palpation produced significant deep muscle 
tenderness, and the veteran virtually had no back range of 
motion.  His fingers only reached to the mid-thigh, which 
indicated he was not even bringing in hip flexion.  All 
motions were productive of severe pain at the extremes of 
motion.  Upon range of motion exercises, the veteran's lumbar 
flexion was limited to finger tip to the mid-thigh (normal 
being 95 degrees), extension to 5 degrees (normal being 35 
degrees), bilateral rotation to 5 degrees (normal being 35 
degrees), and bilateral bending to 5 degrees (normal being to 
40 degrees).  Upon x-ray examination, the veteran presented 
severe DDD of the lumbosacral spine with marked narrowing of 
the lumbosacral spaces, with evidence of facet arthritic 
process.  The veteran was diagnosed with severe degenerative 
lumbosacral arthritis secondary to laminectomy and diskectomy 
performed some 32 years ago.

Lastly, a June 2004 VA examination report with addendum notes 
the veteran had normal posture, but had some difficulty 
getting on top of the examining table and changing positions.  
He walked with a normal gait into the examination room, which 
was not unsteady or unpredictable.  He did not require an 
assistive device to ambulate across the room.  Upon 
examination, the veteran had thoracolumbar spine with 
evidence of limited and painful motion in all directions.  
There was moderate paraspinal muscle spasm at L3-4, L4-5 and 
L5-S1.  There was evidence of straightening of the lumbar 
lordosis without tenderness or weakness.  Straight leg 
raising was negative at 45 degrees bilaterally, and Lasegue 
sign was negative.  There was no evidence of radiation of the 
pain.  Upon range of motion exercises, the veteran had 
flexion limited to 30 degrees, extension limited to 10 
degrees, right and left lateral flexion to 25 degrees, and 
right and left rotation to 25 degrees, all motions with pain.  
With respect to any DeLuca findings, the examiner noted the 
veteran's range of motion of the thoracolumbar spine was not 
limited by weakness or incoordination, although there was 
some fatigue and lack of endurance upon repeated ranges of 
motion.  The impact of the service-connected back disability 
on the veteran's ability to work was deemed moderate.  The 
veteran was diagnosed with DDD at L5-S1 with lumbosacral 
strain.  Objectively, there was significant limitation of 
motion of the lumbar spine, but no radiculopathy.  Also, 
there was moderate muscle spasm and straightening of the 
lumbar lordosis, but no tenderness or weakness, and there 
were symmetric reflexes.  There was spasm on forward bending, 
but no lack of lateral spine motion, unilateral in a standing 
position or listing of the entire spine to the opposite side 
for abnormal mobility or forced motion. 

The addendum to the June 2004 VA examination report noted 
there was pain at the end points of motion in all directions.  
Goldwaite's sign was negative.  There was no abnormal 
mobility in forced motion.  Lastly, the veteran's back was 
noted to render the veteran unable to work jobs requiring the 
use of his back muscles.  He was instructed to avoid repeated 
bending, stooping, crouching and lifting.  He was also 
instructed to avoid prolonged sitting, standing, and climbing 
due to the additional stress it would bring to the back 
musculature.  

III.  Analysis

Upon a review of the evidence of record, the Board finds that 
the criteria for the assignment of a disability rating in 
excess of 40 percent prior to September 23, 2002 for the 
service-connected postoperative residuals of DDD of L5-S1 
with lumbosacral strain have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.321, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5286, 
5289 (as effective prior to September 26, 2003); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (as effective prior to 
September 23, 2002).

In essence, prior to September 23, 2002, the service-
connected postoperative residuals of DDD of L5-S1 with 
lumbosacral strain were not characterized by complete bony 
fixation (ankylosis) of the spine at a favorable, or at an 
unfavorable angle with marked deformity and involvement of 
the major joints (Marie-Strumpell type) or without the other 
joint involvement (Bechterew type), which is the criteria 
that must be met for the assignment of a 60 percent rating 
and a 100 percent rating, respectively, under Diagnostic Code 
5286, as effective prior to September 2002.  In addition, the 
disability was not characterized by unfavorable ankylosis of 
the lumbar spine, which would warrant the assignment of a 50 
percent rating, under Diagnostic Code 5289, as effective 
prior to September 2002.  It is clear that the veteran has 
been and continues to be capable of spine motion, and thus, 
favorable or unfavorable complete bony fixation or ankylosis 
cannot be found.

Lastly, prior to September 23, 2002, the service-connected 
postoperative residuals of DDD of L5-S1 with lumbosacral 
strain were not characterized by pronounced disability with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
Such symptomatology would warrant the assignment of a 60 
percent rating, under Diagnostic Code 5293, as effective 
prior to September 2002.  However, such assignment is not 
warranted in this case.

The Board also finds that the criteria for the assignment of 
a disability rating in excess of 60 percent as of September 
23, 2002 for the service-connected residuals of DDD of L5-S1 
with lumbosacral strain have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.321, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5286 (as 
effective prior to September 26, 2003); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (as effective prior to September 23, 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (as effective 
September 23, 2002).

As of September 23, 2002, the service-connected residuals of 
DDD of L5-S1 with lumbosacral strain have not been 
characterized by complete bony fixation (ankylosis) of the 
spine at an unfavorable angle with marked deformity and 
involvement of the major joints (Marie-Strumpell type) or 
without the other joint involvement (Bechterew type), such as 
to warrant the assignment of a 100 percent rating, under 
Diagnostic Code 5286, as effective prior to September 2002.

As discussed above, the new criteria for intervertebral disc 
syndrome (IDS), under Diagnostic Code 5243, which can only be 
applied effective as of September 23, 2002, allows for a 
maximum rating of 60 percent.  At present, the veteran is 
currently assigned a 60 percent rating under the new criteria 
for IDS effective September 23, 2002, and thus, no higher 
rating can be granted under this Diagnostic Code.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (as effective 
September 23, 2002).  Similarly, as discussed above, 60 
percent is the maximum rating assignable under the old 
criteria for IDS, under Diagnostic Code 5293 (as effective 
prior to September 23, 2002).  The old criteria under 
Diagnostic Code 5293 can be assigned both prior to and as of 
the date of the change in the law.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (as effective prior to September 23, 
2002).  Again, as the veteran is currently assigned a 60 
percent rating for his disability, a disability rating in 
excess of 60 percent cannot be granted under Diagnostic Code 
5293.

Lastly, taking into consideration the requirements of 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995), per the June 2004 VA examination report with 
addendum and/or any prior evidence, the veteran does not 
suffer from additional functional impairment that can be 
attributed to pain and weakness caused by the service-
connected disability.  Specifically, the Board notes that the 
June 2004 VA examination report notes the veteran's range of 
motion of the thoracolumbar spine was not limited by weakness 
or incoordination, although there was some fatigue and lack 
of endurance upon repeated ranges of motion.  

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to an increased rating for postoperative 
residuals of degenerative disc disease of L5-S1 with 
lumbosacral strain, and the veteran's claim must be denied.


IV.  Conclusion

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2005) have been 
considered whether or not they were raised by the appellant 
as required by the decision reached in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  The Board has 
considered whether an extra-schedular evaluation pursuant to 
the provisions of 38 C.F.R. § 3.321(b)(1) (2005) is 
warranted.  In the instant case, however, there has been no 
showing that the veteran's back disability alone has caused 
marked interference with employment (i.e., beyond that 
contemplated in the currently assigned evaluation) or the 
need for frequent periods of hospitalization, or have 
otherwise rendered impracticable the application of the 
regular schedular standards.  Specifically, the Board finds 
that, although the medical evidence shows the veteran's back 
disability limits his employment to jobs not requiring the 
use of his back muscles, per the June 2004 VA examination 
report discussed above, the veteran's disability impacts the 
veteran's ability to work only moderately.  In essence, the 
evidence currently of record does not show that there is an 
exceptional or unusual disability picture in this case, which 
renders impracticable the application of the regular 
schedular standards.


With respect to the disability at issue, the applicable 
rating criteria contemplate higher ratings.  However, the 
Board has not found the disability under consideration to be 
of such severity as to warrant assignment of a higher rating 
on a schedular basis other than that indicated above.  
Likewise then, referral for consideration of an extra-
schedular evaluation is not warranted here.  See Bagwell v. 
Brown, 9 Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

A disability rating in excess of 40 percent for the 
postoperative residuals of DDD of L5-S1 with lumbosacral 
strain, as effective prior to September 23, 2002, is denied. 

A disability rating in excess of 60 percent for the 
postoperative residuals of DDD of L5-S1 with lumbosacral 
strain, as effective September 23, 2002, is denied.



	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


